Citation Nr: 0031570	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for poliomyelitis.

2.  Whether an August 5, 1954 rating decision denying service 
connection for poliomyelitis was the product of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1953.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for poliomyelitis, and that the August 5, 1954 
rating decision denying service connection for polio was not 
the product of CUE.

On his VA Form 9, substantive appeal, received in June 1999, 
the veteran checked a box indicating a desire for a hearing 
before a traveling veterans law judge.  However, in an 
addendum signed at that time, the veteran clarified that it 
was his desire to have a hearing before a RO hearing officer, 
and that a BVA hearing may be requested at a later date.  No 
such request has been subsequently received.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed February 1988 rating decision declined to 
reopen a claim for service connection for poliomyelitis.

3.  Evidence added to the record since the February 1988 
rating decision is not material, and when viewed in 
conjunction with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The rating decision of August 5, 1954, which denied 
entitlement to service connection for poliomyelitis, was 
supported by the evidence then of record.

5.  The rating decision of August 5, 1954, which denied 
entitlement to service connection for poliomyelitis, 
correctly applied the statutory and regulatory provisions 
extant at the time.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1988 RO decision 
declining to reopen the veteran's claim for service 
connection for poliomyelitis is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38  
C.F.R. §§ 3.102, 3.156(a) (2000). 

2.  The August 5, 1954 rating decision, which denied a total 
rating based on individual unemployability, was not the 
product of CUE.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for poliomyelitis.

The veteran continues to maintain that he incurred 
poliomyelitis during his active service.  Accordingly, a 
favorable determination is requested.

As a preliminary matter, the Board notes that the RO 
originally decided the veteran's new and material evidence 
claim under a standard which has since been overruled by the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
as reflected in the May 1999 statement of the case, the RO 
has also considered the veteran's new and material evidence 
claim under the new case law.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As such, this case is appropriate for Board 
review.

A February 1988 decision by the RO declined to reopen the 
veteran's claim for service connection for poliomyelitis.  
The February 1988 decision became final when the appellant 
did not file a substantive appeal.  See 38 U.S.C.A. § 
7105(d)(3) (West 1991).  A final decision cannot be reopened 
and reconsidered by the Board unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  See 38 U.S.C.A. § 5108; 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When it is 
determined that new and material evidence has been submitted, 
the VA must reopen a previously denied claim.  See Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 
7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  "New 
evidence" is that which is not merely cumulative of other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

Evidence of record at the time of the February 1988 rating 
decision included the veteran's DD 214; his service medical 
records, as received in July 1954 and February 1988; and the 
final summary report of a VA hospitalization from April 20 to 
June 11, 1954.  Also of record at that time were 1987 
statements from lay witnesses indicating that the veteran had 
made complaints regarding his legs and back shortly after his 
service.  Three witnesses stated that they had known the 
veteran his entire life and had witnessed him to be without 
physical problems prior to service.  They said that after 
service, they had witnessed him complain of leg and back 
aches, that he was admitted to the hospital in April 1954, 
and that he was given a diagnosis of poliomyelitis at that 
time.

In addition, a February 1988 letter from E. A. Matos, M.D., 
provides that the veteran had been under his or her care 
since 1974, and that the veteran's problems included a 
history of poliomyelitis at age 20 with residual weakness in 
the left leg and paresthesia of the right leg.  Dr. Matos 
submitted treatment records that were negative for 
poliomyelitis.  

Evidence added to the record since the February 1988 rating 
decision includes the transcript of an October 1999 personal 
hearing at the RO.  The veteran testified that he had 
problems with his legs and knees while in the service and was 
unsure exactly when they began.  He said that the problems 
consisted of boils, soreness and swelling.  He said that at 
that time he went to sick bay often.  He said that his 
symptoms were ongoing and that he was uncertain if he had any 
at the time of his discharge.  He said that when his knees 
began to hurt, he stopped going on long hikes and stayed 
behind to guard the barracks.  He said that his separation 
examination report was inaccurate since he had been told that 
if he voiced any complaints his examination would take longer 
and delay his separation.  He said that his symptoms remained 
the same from the time of his discharge until he was first 
diagnosed with poliomyelitis.  He stated that he still had 
current problems with his knees and legs and he described 
them.  He indicated that his essential argument was that the 
physical complaints he made while on active duty were early 
signs of poliomyelitis.  Finally, he alleged that an August 
1954 letter to him from the RO stated that there was no 
evidence he experienced knee pain or boils while on active 
duty.  He said that this statement was not true and that his 
service medical records did in fact show leg pain and boils.  

In addition, in September 1998 the veteran submitted 
statements contending that his service medical records showed 
early manifestation of poliomyelitis, such as symptoms of a 
cold as well as knee pain, foot problems, and boils.  He also 
submitted the final summary for the April - June 1954 VA 
hospitalization, as well as photocopies of his DD 214 and 
some of his service medical records.

The photocopies of the veteran's service medical records and 
the 1954 VA hospitalization are not new, as they are 
duplicates of evidence of record in February 1988.  The 
remainder of the evidence added to the record since the 
February 1988 rating decision is new. 

However, the newly submitted evidence is not material to the 
veteran's claim.  This evidence does not address what was 
missing at the time of the February 1988 decision, even when 
considered with the record as a whole: what was missing at 
the time of the February 1988 rating decision was competent 
(medical) evidence that the veteran's poliomyelitis was 
incurred in active service, that any of the physical 
complaints noted in his service medical records were early 
signs of poliomyelitis, or that his poliomyelitis first 
manifest itself within 35 days from his discharge from 
service. 

The post-service private treatment records from Dr. Matos do 
not show treatment for poliomyelitis, and Dr. Matos' 
statement does not address the etiology of the veteran's 
poliomyelitis.  Therefore these treatment records and 
statement are not material, since they fail to link the 
veteran's poliomyelitis to his service or inservice 
complaints, or show that his poliomyelitis manifest itself 
within 35 days of his separation from service. 

The various contentions by the veteran, during his hearing 
and in correspondence, are not material to his claim.  
Similarly, the statements by the veteran's lay witnesses are 
not material his claim.  As laypersons, the veteran and his 
witnesses are not competent to provide an opinion requiring 
medical knowledge, such as medical causation or aggravation.  
Espiritu, 2 Vet. App. 492 (1992).  Consequently, their own 
assertions as to a nexus are not material and do not warrant 
reopening his claim. 

In light of the above, the Board concludes that the newly 
submitted evidence is not new and material so as to warrant 
reopening the previously denied claim for service connection 
for poliomyelitis.


II.  Whether an August 5, 1954 rating decision denying 
service connection for polio was the product of CUE.

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the August 1954 rating decision 
constituted clear and unmistakable error, the Board must 
review the evidence which was of record at the time of that 
rating decision.  A determination of CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996) (citing Russell, 3 Vet. App. at 314).

The law and regulations with regard to the award of service 
connection that were in effect in 1954 provided that a 
claimant with active service could be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  See generally 
38 C.F.R. § 3.78 (1954).  The regulations at that time did 
not provide any specific instructions for adjudication of 
claims involving poliomyelitis.  

The evidence of record at the time of the August 1954 rating 
decision demonstrated that the veteran was treated for right 
knee swelling, left leg cellulitis, and body boils during 
active service.  Examination for separation from service, 
conducted in May 1953, was unremarkable relative to the 
disability at issue.  The evidence then of record also showed 
that the veteran was hospitalized eleven months after service 
when poliomyelitis was diagnosed.  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the August 1954 rating decision 
shows that the correct facts, as they were known at the time, 
were before the adjudicator.  While the service medical 
records before the Montgomery, Alabama, RO at the time of the 
August 1954 rating decision did not include the veteran's May 
1950 or May 1953 reports of medical history, as these records 
were not received by VA until February 1988, the May 1953 
report indicated complaints of a "trick" or locked knee and 
was negative for any indication of poliomyelitis.  

The Board finds that the statutory and regulatory provisions 
extant at the time of the August 1954 rating decision were 
correctly applied.  In this regard, the Board notes that the 
rating decision correctly addressed the issue of whether the 
veteran's polio was manifested in service or within an 
incubation period.  

In view of the foregoing, the Board determines that the 
August 1954 rating decision finding that the veteran did not 
incur poliomyelitis during active service, after weighing the 
evidence of record in conjunction with the then extant law, 
was not an "undebatable" error.  Russell, 3 Vet. App. at 313 
(defining CUE as an error that is "undebatable," in that 
"reasonable minds could only conclude that the original 
decision was fatally flawed").  As the August 5, 1954 rating 
decision was supported by the evidence and law then of 
record, it was not the product of CUE.  

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for poliomyelitis is denied.

The August 1954 rating decision denying service connection 
for poliomyelitis was not the product of CUE, and thus the 
veteran's appeal is denied. 



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 9 -


- 2 -


